DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerber et al. (US 2012/0277621).  Gerber discloses a medical device system comprising: an implantable medical device (IMD) coupled to at least one multi-electrode lead and configured to address a plurality of stimulation vectors (e.g. Fig. 14); and processing circuitry configured to, for each stimulation vector of at least a subset of the plurality of stimulation vectors: determine, for each of a plurality of pulse width values, a respective threshold pulse amplitude value that evokes a physiological response indicative of target nerve modulation (e.g. ¶¶ 165-166, etc.); generate, from the threshold pulse amplitude values, a strength-duration curve for the respective stimulation vector (e.g. ¶¶ 165-166, etc.); and determine a value of a metric from the strength-duration curve and wherein the processing circuitry is configured to: compare the values of the metric for respective stimulation vector of the at least the subset; and select a stimulation vector from the plurality of stimulation vectors based on the comparison (e.g. ¶¶ 74-76, etc.).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792